                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

RONALD SATISH EMRIT,                )       Civil No. 19-00670 HG-KJM
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )
UNIVERSAL MUSIC GROUP; ISLAND )
DEF JAM GROUP; ESTATE OF            )
SHAKIR STEWART; and RICK            )
ROSS,                               )
                                    )
            Defendants.             )
___________________________________ )

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
   DISMISS WITHOUT PREJUDICE THE COMPLAINT AND DENY PLAINTIFF’S
 APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES
                       OR COSTS (ECF No. 4)

     Findings and Recommendation having been filed and served on

Plaintiff on December 18, 2019 at the Florida address he

provided, and on January 9, 2020 at the Maryland address he

provided, and no objections having been filed,

     IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

the Findings and Recommendation To Dismiss Without Prejudice The

Complaint and Deny Plaintiff’s Application To Proceed in District

Court Without Prepaying Fees or Costs are adopted as the opinion

and order of this Court.

     IT IS SO ORDERED.

     DATED: January 28, 2020, Honolulu, Hawaii.




                                        1
